Josephine Bouziga, whose succession is under administration, died December 27, 1923, at the age of 77 years. Her testamentary executor filed an account of his administration, and Dr. L.S. Charbonnet filed an opposition to the account, alleging that he was a privileged creditor of the succession in the sum of $5,000, with legal interest *Page 854 
thereon from January 1, 1924, for professional services rendered the deceased from January 30, 1923, until her death on December 27, 1923. The opposition was tried, and judgment was rendered ordering the account filed by the executor amended so as to place Dr. Charbonnet thereon as a privileged creditor in the sum of $1,500, with 5 per cent. per annum interest on the amount allowed the doctor from judicial demand until paid. Both the executor and Dr. Charbonnet have appealed from the judgment rendered.
It is not questioned that Dr. Charbonnet is entitled to compensation for the services rendered by him. The question is, to what amount is he entitled?
The evidence discloses that Mrs. Bouziga was stricken with a cerebral hemorrhage on or about January 30, 1923, and that Dr. Charbonnet was called in to treat her. At first her condition improved. Later she developed Bright's disease, and a few days afterwards grippal pneumonia. Several weeks after this she developed erysipelas, and in her declining condition, and at her advanced age, developed senile gangrene and infectious vesicles, which had to be ruptured. She also suffered from incontinence of urine and fæces. She left an estate valued at a little over $27,000. Her income was about $100 a month.
The number of visits paid by a physician to his patient, during a protracted illness, is a factor in determining the compensation to which he is entitled. The number of visits paid by Dr. Charbonnet to Mrs. Bouziga during the 11 months' period that he attended her is in dispute. The trial judge, after considering the evidence, fixed the number at 300. Our examination of the record leads us to the conclusion that there is no reason to disturb his finding in this respect. We think that the finding is correct.
The services rendered by Dr. Charbonnet were those of a family physician. The expert *Page 855 
evidence offered to show their value is conflicting. The trial court found that he was entitled to $1,500, but our appreciation of the evidence leads us to the conclusion that this is excessive. After considering the number of visits paid by Dr. Charbonnet, the nature of the maladies from which Mrs. Bouziga suffered, her means to pay, all of which should be taken into consideration, our opinion is that the evidence justifies the conclusion that Dr. Charbonnet is entitled to $1,000 and no more, and that the judgment appealed from should be reduced accordingly.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be amended by reducing the amount allowed from $1,500 to $1,000, and, in all other respects, including the allowance of interest and the recognition of the privilege prayed for, that it be affirmed; the costs of this appeal to be paid by Dr. Charbonnet.
ST. PAUL, J., thinks the judgment should be affirmed.